Citation Nr: 1109927	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-38 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for spondylosis, lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for spondylosis, cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to August 1989.

These matters come to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the VA RO in St. Petersburg, Florida.  In July 2010, the Veteran provided testimony at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the July 2010 Board hearing that his neck and back symptoms have worsened, especially the pain he experiences.  The Veteran's last VA examination was performed in August 2008.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examination.

It is also necessary that additional VA examination be done because of conflicts in the medical evidence as to the nature of the Veteran's service-connected cervical and lumbar spine disabilities.  VA examination in 2007 showed diagnoses of cervical and lumbar spine spondylosis based on x-ray results.  However, there is also of record a 2007 VA outpatient note from the rheumatology clinic in Pensacola indicating that the Veteran has "definite" ankylosing spondylitis.  When the Veteran recently sought treatment at the VA medical facility in Manila, he reported a prior diagnosis of ankylosing spondylitis.  However, x-rays showed spondylosis of the lumbar and cervical spines, and a staff physician indicated in an April 2010 note that the x-rays showed "no signs of ankylosing spondylitis."  

The distinction is important in this case because the correct diagnosis would affect the diagnostic code under which VA evaluates the Veteran's disabilities.  Spondylosis is a form of osteoarthritis, and he is currently rated under a diagnostic code pertinent to range of motion and functional loss.  Ankylosing spondylitis is also a form of arthritis, but it is also a systemic disease that includes symptoms not related to the joints, such as fever, fatigue, and decreased appetite.  It may be more appropriate to rate such a condition under Diagnostic Code 5002, as analogous to rheumatoid arthritis, since those ratings contemplate symptoms that impair health other than joint problems.  Therefore, for these reasons, the Board specifically requests that the new examination be conducted by a rheumatologist. 

The Veteran primarily lives in Florida, but he frequently travels.  He testified that he would report for VA examination at Pensacola, but he requested that he be given additional time to report. 

Also, it appears there are outstanding VA treatment records that must be obtained.  The claims file contains treatment records from the VA medical facilities in Pensacola and Biloxi dated through April 2007.  The Veteran testified in 2010 that he continues to seek treatment at these facilities.  Also, when he travels, he seeks treatment at the VA medical facility in Manila.  After his hearing, the Veteran submitted his medical records from Manila for treatment through October 2010.  Upon remand, all updated VA records will be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA medical facilities in Pensacola and Biloxi for treatment from April 2007 to the present. 

2. Obtain all treatment records from the VA medical facility in Manila for treatment from October 2010 to the present. 

3. After obtaining the above VA treatment records, to the extent available, schedule the Veteran for VA examination at Pensacola.  In accordance with his request, see above, please schedule the examination further out than would normally be done, to allow the Veteran additional time to return to Florida if he is traveling.  

The examination must be scheduled with a medical doctor in the rheumatology department.

The claims file must be provided to and reviewed by the VA examiner. All orthopedic and neurological examination findings should be reported to allow for application of VA rating criteria.  The examiner should express an opinion as to whether the Veteran's cervical and/or lumbar spine disabilities are more appropriately diagnosed as spondylosis or as ankylosing spondylitis.

4. Then, after obtaining any other evidence needed to consider these claims, the RO should readjudicate the matters on appeal.  Depending on the results of the VA examination, the RO should consider whether it is more appropriate to rate the Veteran's disabilities under another diagnostic code. See above.

If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


